Citation Nr: 1231472	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-26 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include as due to vaccines.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for an inguinal hernia.

7.  Entitlement to service connection for a left testicle disorder.

8.  Entitlement to service connection for a left knee disability.  

9.  Entitlement to service connection for a skin disorder.

10.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

11.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (hereinafter referred to as TDIU). 


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to October 1982, October 2003 to August 2004 and from November 2006 to December 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Puerto Rico.

The Board notes that the Veteran was provided a statement of the case in September 2011 concerning the issues of entitlement to service connection for a stomach ulcer and diverticulitis.  The Board notes that there is no VA Form 9 submitted concerning these claims.  Thus, there is no indication that the Veteran wishes to appeal these issues and the Board does not have jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, additional development is necessary regarding the Veteran's claims.

At the outset, it is noted that a September 2005 rating decision denied service connection for a skin disorder.  The Veteran submitted a timely notice of disagreement (NOD) in Sept 2006.  While another rating decision was issued in September 2008, at no time was the Veteran ever provided a statement of the case in response to his NOD.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Additionally, the Board notes that Virtual VA indicates that there is a temporary file and outstanding claims at the Puerto Rico RO.  There is one page of a rating decision dated July 2012 associated with the Virtual file; clearly, additional pages are missing from the Virtual VA file.  The one page of the rating decision indicates that VA treatment records were reviewed which have apparently not been associated with the claims file or Virtual VA.  It is unclear what issue was addressed in that rating decision.

Additionally, there are multiple VA authorized examinations in the Virtual VA file dated April 2012 which have not been associated with the claims file and have not been considered in relation to the Veteran's appealed claims by the RO/AMC.  Unfortunately, only the first page of the document has been associated and therefore the entirety of issues considered by that examination is unclear.  Thus, the Board finds that remand is necessary for association of pertinent evidence in the claims file and readjudication of the Veteran's claims.

The Board notes that a June 2011 rating decision indicates that the Veteran's claim for TDIU is moot due to his 100 percent schedular disability rating for a psychiatric disability effective April 30, 2010.  In this regard, it was formerly presumed that a 100 percent schedular rating subsumed the need for TDIU consideration, as a 100 percent schedular rating delivers more benefits than could be obtained by a TDIU rating.  However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court rejected this rationale.  Instead, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Because of this holding, VA's General Counsel has taken action to withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of Bradley. 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009), the Court held as follows: "[W]e hold that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation". 

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  Hence, the Veteran's claims for increased ratings includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Thus, the RO should consider and provide any necessary development for the Veteran's claim for TDIU to include notice and any necessary examinations or employment history.

However, before any additional development is attempted, the originating agency should contact the Veteran to determine if he desires to continue his appeals.  In this regard, the Board notes that the Veteran has apparently not submitted any correspondence since the June 2011 rating decision granting him compensation at the 100 percent rate.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to indicate in writing whether he desires to withdraw his appeals.  If he does not withdraw his appeals, the following should be accomplished.

2.  Provide notice of how to substantiate a claim for TDIU.

3.  Procure and associate any and all of the Veteran's VA treatment records, not already associated with the claims file.

4.  Procure and associate all of the reports of VA authorized examinations, not already associated with the claims file.

5.  Procure and associate the entirety of the July 2012 rating decision.

6.  All required development concerning the Veteran's claim for TDIU should be accomplished.  The Veteran should additionally be afforded a general VA examination to determine unemployability, if necessary.
If such is arranged, the examiner must have access to the claims folder and all electronic records.  After reviewing the file and examining the Veteran, the examiner should state whether it is at least as likely as not that the Veteran's service-connected disabilities, in the aggregate and without considering any nonservice-connected disorders, prevents him from securing and following substantially gainful employment.  A rationale must be provided for all opinions offered.  (The Veteran is presently service-connected for major depression, diabetes mellitus, de Quervian's tenosynovitis of the left wrist, degenerative changes of the cervical spine, frostbite residuals of both legs, bilateral nephrolithiasis, and neuropathy of the bilateral upper extremities.)

7.  Issue a statement of the case on the claim of entitlement to service connection for a skin disorder.  Only if a substantive appeal is timely filed should this matter be certified to the Board. 

8.  When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




